DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 7/14/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-6, 16-19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (WO 2016/130172 A1) in view of Akiyama (CN 105658401 A).
	Regarding claims 1, 2, and 21, Walker suggests or otherwise renders obvious flexible microsphere articles or highly stain resistant bead films (i.e., a shaped transfer article for application to a good) comprising a monolayer microspheres partially embedded and adhered to thermoplastic release layers for forming the transfer carrier include but are not limited to those selected from at least one of polyolefins such as polyethylene, polypropylene, and organic waxes; wherein the thermoplastic layer is on a support layer; and the transfer articles may comprise non-planar substrates, so the transfer article would take the shape of the substrate (i.e., a microsphere comprising a plurality of microspheres; a transfer polymer layer comprising a first major surface and an opposing second major surface, wherein the microspheres are releasable from the transfer polymer layer; and a support layer, wherein the support layer is non-planar, wherein the plurality of microspheres are partially embedded in the first major surface of the transfer polymer layer; and the support layer is disposed on the second major surface of the transfer polymer layer) (abstract, page 5, lines 23 – page 6, lines 22; page 7, lines 32-36; page 12, lines 20-35; fig 1a-1e).
	Regarding the limitations “wherein the plurality of microspheres are partially embedded to less than 50% of their diameter in the first major surface of the transfer polymer layer;” and “wherein the plurality of microspheres are partially embedded to less than 40% of their diameter in the first major surface of the transfer polymer layer;” Walker teaches a transparent microsphere which is embedded to about 30% of its diameter in the release layer (page 5, lines 23-35).
	Walker fails to expressly suggest wherein the shaped transfer article is non-planar and is a negative mold form of a shaped finished good before application to the good. However, Walker suggests the film may be subjected to molding and be used as decorative films on substrates (page 12, lines 20-31; page 23, lines 10-21).
	Akiyama teaches it was known in the art at the time of invention that decorative films can be added to a molded body via a negative mold process wherein the decorative film is oriented towards the female portion of the mold (abstract, page 3). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the negative mold process of Akiyama with the films of Walker as a matter of design choice as suggested by the prior art, and therein orienting the monolayer microspheres towards the female portion of the mold, so the support layer and thermoplastic release layer may be removed post molding. 
	Regarding claim 3, Walker teaches the thickness of the thermoplastic release layer should be chosen to prevent encapsulation of most of the smaller diameter microspheres so that they will not be pulled away from the binder layer when the transfer carrier is removed; and on the other hand, the thermoplastic release layer must be thick enough so that the larger microspheres in the plurality of transparent microspheres are sufficiently embedded to prevent their loss during subsequent processing operations (such as coating with the binder layer, for example) (page 6, lines 17-23); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the thermoplastic release layer to successfully embed both the smaller diameter microspheres and the larger microspheres; so they remain in the binder layer upon removal of the transfer carrier and to prevent loss during any subsequent processing operations.
	Regarding claim 4, Walker teaches the transfer polymer layer is that of a release layer (page 5, lines 23 – page 6, lines 22) which would have suggested or otherwise rendered obvious the microsphere monolayer is not chemically adhered to the transfer polymer layer.
	Regarding claim 5, Walker would have suggested or otherwise rendered obvious the plurality of microspheres are in a microscopic periodic pattern and the plurality of microspheres covers less than 50% of the first major surface of the transfer polymer layer (page 7, lines 33-36).
Regarding claims 6 and 18, Walker teaches the articles are used for decorative purposes and may comprise multiple areas or predetermined patterns of microsphere coverage (page 1, lines 5-13; page 15, lines 25 – page 16, line 29); so, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the surface coverage or patterns of microspheres on the binder layer (and therein on the transfer layer) to optimize the decorative or aesthetic effects of the article.
Regarding claim 16, Walker would have suggested or otherwise rendered obvious the plurality of microspheres have an average diameter of 5 to 200 micrometers (page 8, lines 5-20).
Regarding claim 17, Walker teaches adjusting the microsphere size to provide a more uniform coated surface (page 8, lines 5-20); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust or minimize the average size difference of the diameter of the microspheres to optimize the uniformity of the coated surface.
Regarding claim 19, Walker teaches the plurality of microspheres may comprise alumina (page 6, lines 25-35).
Regarding claim 22, Walker teaches the articles are used for decorative purposes and the articles may have low retroreflectivity (page 1, lines 5-13; 4, lines 5-17); so it would have been obvious to one of ordinary skill in the art at the time of invention to make the article not retroreflective as based on the desired aesthetics or decorative purposes of the final article.
Regarding claim 23, Walker teaches the plurality of microspheres may be transparent (page 7, lines 9-16).
Regarding claim 24, Walker suggests the film may be free-standing and molded (para 147, 149, 210).

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker as Akiyama as applied to claim 1 above, and further in view of Torobin (US 4,303,732 A).
Walker as modified by Akiyama suggests the shaped transfer article of claim 1.
Walker as modified by Akiyama fails to suggest wherein the plurality of microspheres are opaque.
Torobin teaches microspheres that comprise alumina and may be opaque (col 15, lines 45-50; col 27, line 60- col 28, line 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the microspheres of Torobin in the shaped transfer articles of Walker as modified by Akiyama, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive.
Applicant contends that because the support layer and thermoplastic release layer are located between the microspheres and the injected resin in the hypothetical construction, removal of the support layer and thermoplastic release layer following molding would result in separation of the microspheres from the injected resin.
This is not persuasive because it isn’t representative of the embodiment suggested by the combination of Walker and , e.g., it would have been obvious to one of ordinary skill in the art at the time of invention to use the negative mold process of Akiyama with the films of Walker as a matter of design choice as suggested by the prior art, and therein orienting the monolayer microspheres towards the female portion of the mold, so the monolayer of microspheres bond with the injected resin layer; and so the support layer and thermoplastic release layer may be removed post molding.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783